J-A10009-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    RASHON WATSON                              :   No. 1930 EDA 2019
                                               :
                       Appellee                :

                  Appeal from the Order Entered June 6, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008771-2018


BEFORE:      BOWES, J., SHOGAN, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                              FILED OCTOBER 07, 2020

        The Commonwealth appeals from the June 6, 2019 order granting

Appellee Rashon Watson’s motion to quash all charges upon finding

insufficient evidence to create a prima facie case of criminal homicide and

related charges. We reverse and remand.

        On July 1, 2018, Angel Alvarez (“the victim”) was discovered on 3352 E

Street in the city of Philadelphia. See N.T. Preliminary Hearing, 12/12/18, at

3. He was deceased and had been shot five times. Id. The medical examiner

determined that the cause of death was homicide. Id. City of Philadelphia

Detective Thorsten Lucke acquired, analyzed, and organized surveillance

footage from three cameras in the area of the crime scene.             Id. at 4-5.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A10009-20



Although located nearby, none of the cameras contained audio or covered the

actual shooting. See R.R. 016a. The first camera was located on Hartville

Street, which ran directly parallel to E street. The two streets were connected

by East Ontario Street. Id. The second camera was located on East Ontario

Street at the intersection of East Ontario and E Streets. Id. The final camera

was positioned on E Street, but was too far away to capture the shooting.

Id.; see also N.T. Preliminary Hearing, 12/12/18, at 5-8.

      The video compilation began on Hartville Street. After a van parked

near the intersection of Hartville and East Ontario Street, three men exited

the vehicle and walked towards the intersection, where they would have had

a view of “E” street. The three men disappeared from view for approximately

five minutes, before returning to the van, where they stood in the street and

had a conversation towards an open van door for approximately five minutes.

Eventually, a fourth individual exited the vehicle. The fourth man was wearing

a black ball cap, a white short-sleeved t-shirt, black pants with a white stripe

down the side, and white shoes. Following the fourth man, all four people

walked in the direction of E Street, and disappeared from view.

      As they approached the area where the shooting occurred, only the

fourth man appeared on the E Street camera. In the upper right corner of the

frame, the video depicted what appeared to be the fourth man, as he raised

his left arm and bent his knees in the direction of the crime scene. He then

dropped   his   arm,   turned   around,   and   ran   back   towards   the   van.

Simultaneously, the first three men who had been standing at the intersection

                                     -2-
J-A10009-20



between E street and East Ontario Street, facing the direction of the crime

scene, also turned around and ran back towards the van. The fourth man was

seen running with one hand holding an object near his waistband and as he

entered the van, he appeared to place a dark object that resembled a gun into

his waistband.      All four individuals left the area in the van.    Emergency

responders arrived shortly thereafter,1 locating the victim still in his vehicle

and deceased from five gunshot wounds.

       The police were able to freeze images of all four men from the

surveillance footage, which they then used to generate a parole alert flier. A

month after the victim was killed, City of Philadelphia Detective Edward

Tolliver interviewed Appellee.2          During the interview, Detective Tolliver

showed Appellee the parole alert flier that he had generated, with the images

of the four individuals as seen on the surveillance footage.             Appellee

immediately identified himself as the driver of the vehicle and claimed

ownership of the van.         Appellee was arrested and charged with murder,

conspiracy to commit murder, carrying a firearm without a license, carrying a


____________________________________________


1 The amount of time that passed from when the victims left the scene to
when the police arrived was not discussed by either side at the preliminary
hearing or during the motion to quash hearing. However, the police arrived
at the end of the surveillance footage. Taking into account time stamp
discrepancies between the two videos, which was also not explained at either
hearing, it appears that the police arrived within fifteen minutes of the four
men leaving the area.

2 It is unclear from the preliminary hearing transcript how Detective Tolliver
came to interview Appellee.

                                           -3-
J-A10009-20



firearm on the public streets of Philadelphia, and possession of an instrument

of a crime.

      On December 13, 2018, Appellee proceeded to a preliminary hearing,

at which Detectives Lucke and Tolliver testified and the Commonwealth played

the surveillance video. Both sides stipulated to the contents of the medical

examiner’s report. At the conclusion of the hearing, all of the charges were

held for court.

      On February 26, 2019, Appellee filed a motion to quash all charges,

arguing that the Commonwealth had failed to establish a prima facie case.

The Commonwealth filed a brief in opposition to the motion to quash, and on

May 22, 2019, the trial court held oral argument. At the conclusion of the

hearing, the court took the matter under advisement. On June 4, 2019, the

trial court entered an order granting the motion to quash and dismissing all of

the charges. This appeal followed. Both the Commonwealth and the trial

court have complied with the mandates of Pa.R.A.P. 1925 and this appeal is

properly before us. See Commonwealth v. Weigle, 997 A.2d 306, 308 n.5

(Pa. 2010) (holding that an order discharging an accused constitutes a final

order subject to appellate review).

      On appeal, the question presented is: “properly viewed in the light most

favorable to the Commonwealth, did the evidence and all reasonable

inferences therefrom establish a prima facie case of murder and conspiracy,

where the defendant drove three co-conspirators to the scene of the crime,

surveyed the scene, watched as one co-conspirator shot the victim, and then

                                      -4-
J-A10009-20



together    with   his   co-conspirators,      ran   back   to   his   car   and   fled?”

Commonwealth’s brief at 4.3

       We consider the Commonwealth’s question mindful of the following

principles. “It is well-settled that the evidentiary sufficiency, or lack thereof,

of the Commonwealth’s prima facie case for a charged crime is a question of

law as to which an appellate court’s review is plenary.” Commonwealth v.

Hilliard, 172 A.3d 5, 12 (Pa.Super. 2017) (citation and internal quotation

marks omitted). “[T]he trial court is afforded no discretion in ascertaining

whether, as a matter of law and in light of the facts presented to it, the

Commonwealth has carried its pre-trial, prima facie burden to make out the

elements of a charged crime.” Commonwealth v. Karetny, 880 A.2d 505,

513 (Pa. 2005). Therefore, we are not bound by the legal determinations of

the trial court and our standard of review is de novo. Id.

       We review a decision to grant a pre-trial motion to quash by examining

the evidence and reasonable inferences derived therefrom in the light most

favorable to the Commonwealth. Commonwealth v. Starry, 196 A.3d 649,

656    (Pa.Super.     2018).        Our    Supreme     Court     has    described    the

Commonwealth’s burden as follows.

       At the preliminary hearing stage of a criminal prosecution, the
       Commonwealth need not prove the defendant’s guilt beyond a
       reasonable doubt, but rather, must merely put forth sufficient
____________________________________________


3Although the trial court quashed all of the charges, the Commonwealth does
not contest the quashal of the firearms not to be carried without a license,
carrying firearms in public, or the possession of an instrument of crime
charges. See Commonwealth’s brief at 9 n.3.

                                           -5-
J-A10009-20


      evidence to establish a prima facie case of guilt. A prima facie
      case exists when the Commonwealth produces evidence of each
      of the material elements of the crime charged and establishes
      probable cause to warrant the belief that the accused committed
      the offense. Furthermore, the evidence need only be such that, if
      presented at trial and accepted as true, the judge would be
      warranted in permitting the case to be decided by the jury.

Karetny, supra at 513-14 (citations omitted, emphasis added).

      Pursuant to 18 Pa.C.S. § 903(a) “a person is guilty of [criminal]

conspiracy with another person or persons ... if with the intent of promoting

or facilitating” the commission of a crime, he (1) agrees with such other

person or persons that they or one or more of them will engage in conduct

which constitutes such crime or an attempt or solicitation to commit such

crime; or (2) agrees to aid such other person or persons in the planning or

commission of such crime or of an attempt or solicitation to commit such

crime.” Criminal conspiracy is “almost always proved through circumstantial

evidence,” where the circumstances and conduct of the parties creates “a web

of evidence” linking the accused to the alleged conspiracy. Commonwealth

v. Lambert, 795 A.2d 1010, 1017 (Pa.Super. 2002).         Factors to consider

include, but are not limited to “the relation between the parties, knowledge of

and participation in the crime, and the circumstances and conduct of the

parties surrounding the criminal episode.” Commonwealth v. Devine, 26

A.3d 1139, 1147 (Pa.Super. 2011).

      Pursuant to 18 Pa.C.S. § 2501(a), “a person is guilty of criminal

homicide if he intentionally, knowingly, recklessly or negligently causes the


                                     -6-
J-A10009-20


death of another human being.” A person is an accomplice when, “with the

intent of promoting or facilitating the commission of the offense, he . . . . aids

or agrees or attempts to aid such other person in planning or committing it.”

18 Pa.C.S. § 306.

      The Commonwealth does not argue that Appellant was the shooter.

Instead, it alleges that reasonable inferences drawn from the evidence

indicate that Appellant committed homicide and conspiracy to commit murder

when he drove the shooter to the scene of the crime, acted as lookout, and

then the getaway driver. See Commonwealth’s brief at 8. Thus, it contends

that the trial court erred in quashing the conspiracy to commit murder and

homicide charges. Id.

      The trial court accepts that the Commonwealth presented a prima facie

case that the fourth man committed the homicide. Nonetheless, it reasoned

that the Commonwealth did not meet its burden to prove a prima facie case

of criminal conspiracy or homicide through accomplice liability, because “there

was scant evidence presented to establish a relationship between the

unidentified gunman and Appellee nor was any evidence presented to indicate

a plan or knowledge of the crime prior to it unfolding.” Trial Court Opinion,

8/27/19, at 5. In support of its holding, the trial court points to the fact that

the Commonwealth did not establish a “significant relationship” between

Appellee and the shooter and that Appellee was not standing next to the

shooter when he committed the murder.          Id.   Therefore, in its view, the


                                      -7-
J-A10009-20


Commonwealth failed to prove that Appellee agreed to aid in the murder of

the victim. Id. at 6. We disagree.

      In finding that the Commonwealth had not met its burden of proof, the

trial court contrasts the facts of this case with those in Lambert, supra and

Commonwealth v. Finley, 383 A.2d 1259 (Pa. 1978). Trial Court Opinion,

8/27/19, at 4-6. However, as the Commonwealth correctly points out, both

of these cases involved analysis of evidentiary sufficiency necessary to sustain

a conviction beyond a reasonable doubt, not a prima facie case. Thus, the

burden of proof on the Commonwealth was much higher in Lambert and

Finley, than it was here. See Commonwealth v. Dantzler, 135 A.3d 1109,

1114 (Pa.Super. 2016) (“a prima facie case is a low threshold of proof”).

Importantly, the trial court did not acknowledge this distinction in its analysis,

nor did it mention the Commonwealth’s burden of proof anywhere in its

writing. See Trial Court Opinion, 8/27/19, at 3, 6.

      Viewing the evidence in the light most favorable to the Commonwealth,

and drawing all reasonable inferences which would support a guilty verdict,

we find that the Commonwealth established a prima facie case that Appellee

conspired and acted as an accomplice in the murder of the victim.            See

Commonwealth v. Huggins, 836 A.2d 862, 866 (Pa. 2003). First, Appellee

identified himself in the footage as the driver of the vehicle that contained the

shooter, placing him on scene and in the area of the crime scene at the same

time as the shooter. See, e.g. Commonwealth v. Wayne, 720 A.2d 456,


                                      -8-
J-A10009-20


461 (Pa. 1998) (holding that “the fact that [the conspirators] all arrived

simultaneously leads to the logical inference that their joint appearance was

planned.”). Then, upon arrival, Appellee and two other individuals exited the

vehicle and walked towards to the crime scene before returning and engaging

in a short, but animated conversation with each other and the alleged shooter.

From this behavior, a fact-finder could reasonably infer that Appellee and his

cohorts were scouting the scene for the shooter.

      Finally, although, physically separated from the shooter just prior to the

shooting, Appellee still had an unobstructed view of what happened from his

vantage point, in the middle of the street at the intersection of E Street and

East Ontario Street.   After the shooting, all four men’s movements closely

tracked each other’s, since all four men simultaneously turned around and ran

purposefully back to Appellee’s vehicle. Notably, while Appellee arrived first,

he waited for everyone, including the shooter to enter the vehicle, before

driving away. A reasonable inference from Appellee’s deliberate actions post-

shooting could indicate that he was aware of the shooter’s plan to murder the

victim and aided the shooter’s flight from the crime scene by operating the

getaway vehicle.    See Commonwealth v. Clark, 746 A.2d 1128, 1137

(Pa.Super. 2000) (en banc) (finding that evidence of the parties “acting in

concert” supports an inference of conspiracy).




                                     -9-
J-A10009-20


     Accordingly, we find that the trial court erred when it quashed the

conspiracy and homicide charges and reverse its order dismissing these two

charges.

     Order reversed and remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2020




                                  - 10 -